DETAILED ACTION
Amendment received 10 December 2020 is acknowledged.  Claims 1-2, 4-5, 11, 21-30, and 33-36 are pending and have been considered as follows.
Claim Objections
Claims 27-28, 34, and 36 are objected to because of the following informalities: “lay” in line 7, 8, 7, and 7, respectively should be “ray”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 11, 21-30, 33-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claims 1, 2, 5, and 11, the amendments add limitations including:
“each of the travel route candidates being defined by a line having no inflection point” as per line 5-6, 2-3, 7-8, and 9-10, respectively;
“a processor to set a threshold angle that is less than or equal to 90°” as per line 11, 14, 5, and 7, respectively;

“the first ray extending from the vehicle reference point in the forward travel direction of the work vehicle” in line 20-21, 22-23, 18-19, and 20-21, respectively; and
“the second ray extending from the vehicle reference point to a point of the actual travel route portion” in line 21-23, 23-25, 19-21, and 21-23, respectively.
Applicant identifies “original claims 13-14 and 23-24, and FIGS. 1-2F and 6A-8B, paragraphs [0033], [0041], and [0043] or the original application” to support the amendments (page 14 of Amendment).  However, the subject matter as per these limitations is not expressly, implicitly, or inherently disclosed by the Specification as filed.
As a preliminary matter, the original claims filed 12/20/2016 were numbered 1-11 and did not include “claims 13-14 and 23-24” as per Applicant’s argument.  Accordingly, the original claims as per Applicant’s argument cannot provide support for the amended claim language.
Regarding express disclosure, paragraphs [0033], [0041], and [0043] recite as follows:
¶33:	Next, a work vehicle according to the specific exemplary embodiment of the present invention will now be described herein. In this exemplary embodiment, as shown in Fig. 3, the work vehicle is a tractor that can be equipped with the work device 30, and that travels and works in a field (work field) separated by ridges as boundaries. This tractor is provided with an operation unit 20 at a center of the vehicle body 1 supported by front wheels 11 and rear wheels 12. At a rear of the vehicle body 1, the work device 30 that is a rotary tilling machine is mounted via a hydraulic lifting mechanism 31. The front wheels 11 function as steering control wheels through which the tractor changes a travel direction when a steering angle of the steering control wheels is changed. The steering angle of the front wheels 11 is changed by an operation of a steering mechanism 13. The steering mechanism 13 includes a steering motor 14 for automatic steering. For manual travelling, the front wheels 11 can be steered by operating a steering wheel 22 disposed on the operation unit 20. In a cabin 21 of the tractor, a satellite positioning module 80 configured as a GNSS module is provided. As a component of the satellite positioning module 80, a satellite antenna for receiving GPS signals and GNSS signals is attached at a ceiling area of the cabin 21. The satellite positioning module 80 may include an inertial navigation module incorporated with a gyro acceleration sensor and a magnetic director sensor for complementing satellite navigation. The inertial navigation module may also be provided in a different location from the satellite positioning module 80. 

¶41:	The travel route search module 60 is substantially constructed with a computer program, and can execute controls described with reference to Figs. 1 and 2A to 2F. To this end, the travel route search module 60 includes a search area setting unit 61 (a processor 61), a positional relationship calculation unit 62 (a relationship calculator 62), and a guidance route selection unit 63 (a controller 63). The search area setting unit 

¶43:	To help understanding of the flowchart, positional relationships among own positions, search areas SA, and travel routes are schematically illustrated in Figs. 6A to 6C, 7A to 7C, 8A, and 8B. These positional relationships are used as selection conditions in selecting a guidance route. In Figs. 6A to 6C, each own vehicle reference point (own position) CP lies on a travel route LN. In Fig. 6A, the own vehicle reference point CP lies on an actual travel route portion La. In Figs. 6B and 6C, the own vehicle reference points CP respectively lie on an extended route portion Lb. In Fig. 6B, an end point EP is within a search area SA. In Fig. 6C, an end point EP is outside a search area SA. In Figs. 7A to 7C, each own vehicle reference point (own position) CP lies away from a travel route LN, where shortest distances MD and shortest positions MP are shown. In Fig. 7A, an end point EP corresponding to the shortest position MP lies within a search area SA. In Fig. 7B, an end point EP lies outside a search distance R. In Fig. 7C, an angle a between a straight line joining the own vehicle reference point CP and an end point EP and a travel direction of the vehicle body 1 exceeds a predetermined angle of 900. Figs. 8A and 8B show sides Se of search areas SA and nodes IP of travel routes (star marks in Figs. 8A and 8B). In Fig. 8A, the node IP lies on an actual travel route portion La. In Fig. 8B, the node IP lies on an extended route portion Lb. 

As to express disclosure, the terms “inflection point”, “threshold angle”, “acute angle”, and “ray” do not appear in the paragraphs identified by Applicant in the Specification in connection with the Drawings as filed.  In this way, neither the Specification as filed at the paragraphs identified by Applicant nor the Drawings expressly recite the subject matter of the amended claims.  Accordingly, the Specification as filed does not expressly describe the subject matter of the amended claim language.
As to implicit disclosure, whether a line lacks an inflection point is not directly or indirectly addressed in the Specification as filed.  Further, ¶44 mentions a processor configured as “a search area setting unit 61” that “sets a shape of the search area SA shown in Fig. 1”, but configuring the processor to operate relative to a specified angle set as “a threshold angle” is not directly or indirectly addressed by the Specification as filed or in the Drawings.  In addition, ¶44 describes “side length Se of the fan shape”, but does not directly or indirectly link side length or any other concept to “first ray” or “second ray”.  Even if side length did directly or indirectly describe “ray”, the side length does clearly extend “from the vehicle reference point in the forward travel direction of the work vehicle” or “from the 
As to inherent disclosure, if every line necessarily has “no inflection point”, then “having no inflection point” would not further limit the claimed line.  Further, if the processor necessarily sets a threshold angle, it is unclear why the angle would necessarily be less than or equal to 90°.  In addition, if the side lengths are necessarily defined by rays, then the side length and search distance R could not be “identical” as per ¶41 in that a ray by definition extends indefinitely in one direction.  Further even if the side lengths were necessarily defined by rays, there is no basis for determining that every embodiment of the invention involves “the first ray extending from the vehicle reference point in the forward travel direction of the work vehicle” and “the second ray extending from the vehicle reference point to a point of the actual travel route portion” in that Figure 1 appears to illustrate an embodiment in which the side lengths extend neither “in the forward travel direction of the work vehicle” nor “from the vehicle reference point to a point of the actual travel route portion”.  Accordingly, the Specification as filed does not inherently describe the subject matter of the amended claim language.
As such, Claims 1, 2, 5, and 11 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.  Claims 1, 2, 5, and 11 are therefore rejected.  Claims 33-34; 4, 21, 23, 25, 27, 29; 22, 24, 26, 28, 30; and 35-36 depending from Claims 1; 2; 11; and 5, respectively, are therefore rejected.

As per Claims 27, 28, 34, and 36, limitations in these claims regarding the “first ray”, “second ray”, “threshold angle” and limitations regarding a “third ray” involve subject matter that is not expressly, implicitly, or inherently disclosed by the Specification as filed for reasons given above with respect to the independent claims.  Claims 27, 28, 34, and 36 are therefore rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 21, “the processor” in line 2 lacks proper antecedent basis.  Clarification is required.  Claim 25 and 27 depending from Claim 21 is therefore rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 23 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As per Claims 23 and 24, these claims depending from Claims 2 and 11, respectively, recite “wherein the line is straight” in line 1-2 and 2, respectively.  However, Claims 2 and 11 recite: “a line having no inflection point” in line 6 and 9-1, respectively.  Given that the same concept is being described in each limitation, “the line is straight” does not further limit “a line having no inflection point”.  Claims 23 and 24 are therefore rejected for failing to further limit the subject matter of the claim upon which it depends.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 11, 21-30, and 33-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eglington (US Pub. No. 2006/0178820).

As per Claim 1, Eglington discloses a route search system (40, 42) for a work vehicle (10) (Figs. 1-2; ¶38-53), comprising:
a receiver (40) to obtain a vehicle reference point (625) of the work vehicle (10) (Figs. 1-2, 15, ¶41-45, 48-53, 110-117);
wheels (tires in Fig 1, 44, 46) provided in the work vehicle (10) to determine a forward travel direction (“heading” in ¶109-115) of the work vehicle (10) (Fig. 2, 15; ¶48-53, 109-117);
a memory (“memory” in ¶48-49) to store travel route candidates (as per “recorded paths”) before the work vehicle (10) starts traveling (as per “repeat mode” in ¶63-66), each of the travel route candidates (as per “recorded paths”) being defined by a line (620) having no inflection point (Figs. 5, 12, 15; ¶55, 74-75, 110-117), the line (620) comprising:
an actual travel route portion (e.g., 620) on which the work vehicle (10) is configured to travel (Fig. 15; ¶110-117); and
an extended route portion (e.g., 605, 610) extending from the actual travel route portion (e.g., 620) (Fig. 15; ¶110-117);

a controller (40, 42) (Fig. 2; ¶48-53) configured
to calculate reference distances (e.g., 615) such that each of the reference distances (e.g., 615) is a shortest distance between the vehicle reference point (625) and the line (e.g., 620) of each of the travel route candidates (as per “recorded paths”) (Figs. 10-11, 15; ¶65-66, 109-117),
to select a guidance travel route (as per “closest path” in ¶109-119) from the travel route candidates (as per “recorded paths”) such that the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is minimum (as per “smallest measure of closeness” in ¶115-116) among the reference distances (e.g., 615) of target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), the target routes (as per “potential candidates” in ¶113) being selected from the travel route candidates (as per “recorded paths”) such that an acute angle (“acute angle” in ¶114) made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the first ray (as per vehicle heading) extending from the vehicle reference point (625) in the forward travel direction (“heading” in ¶109-115) of the work vehicle (10) (Fig. 15; ¶110-117), the second ray (615) extending from the vehicle reference point (625) to a point of the actual travel route portion (e.g., 620) of each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), and
to control the work vehicle (10) to travel such that the vehicle reference point (625) of the work vehicle (10) is on the guidance travel route (as per “closest path” in ¶109-119) (Fig. 15; ¶110-117).

As per Claim 2, Eglington discloses a work vehicle (10) (Figs. 1-2; ¶38-53) comprising:
a memory (“memory” in ¶48-49) to store travel route candidates (as per “recorded paths”) before the work vehicle (10) starts traveling (as per “repeat mode” in ¶63-66), each of the travel route 
an actual travel route portion (e.g., 620) on which the work vehicle (10) is configured to travel (Fig. 15; ¶110-117); and
an extended route portion (e.g., 605, 610) extending from the actual travel route portion (e.g., 620) (Fig. 15; ¶110-117); and
circuitry (40, 42, 44, 46, “processor” in ¶48-53) (Figs. 1-2, 15; 41-45, 48-53, 117) configured
to calculate a position of a vehicle reference point (625) of the work vehicle (10) based on positioning data (as per receiver 40) (Figs. 1-2, 15; ¶41-45, 48-53, 110-117),
to obtain a forward travel direction (“heading” in ¶109-115) of the work vehicle (10), the forward travel direction (“heading” in ¶109-115) being determined by wheels (tires in Fig 1, 44, 46) of the work vehicle (10) (Fig. 2, 15; ¶48-53, 109-117),
to set a threshold angle (as per “user specifiable parameter” in ¶115) that is less than or equal to 90° (Fig. 15; ¶110-117);
to calculate reference distances (e.g., 615) such that each of the reference distances (e.g., 615) is a shortest distance between the vehicle reference point (625) and the line (e.g., 620) of each of the travel route candidates (as per “recorded paths”) (Figs. 10-11, 15; ¶65-66, 109-117),
to select a guidance travel route (as per “closest path” in ¶109-119) from the travel route candidates (as per “recorded paths”) such that the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is minimum (as per “smallest measure of closeness” in ¶115-116) among the reference distance (e.g., 615) of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), the target routes (as per “potential candidates” in ¶113) being selected from the travel route candidates (as per “recorded paths”) such that an acute angle (“acute angle” in ¶114) made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold 
to calculate a deviation (as per “perpendicular distance” in ¶109-117) between the guidance travel route (as per “closest path” in ¶109-119) and the reference position (625) (Fig. 15; ¶110-117), and
control the work vehicle (10) based on the deviation (as per “perpendicular distance” in ¶109-117) so that the vehicle reference point (615) of the work vehicle (10) is on the guidance travel route (as per “closest path” in ¶109-119) (Fig. 15; ¶110-117).

As per Claim 4, Eglington further discloses wherein the circuitry (40, 42, 44, 46, “processor” in ¶48-53) is configured to provide a notification (as per displayed path 50) of steering guidance information based on the deviation (as per “perpendicular distance” in ¶109-117) so that the work vehicle (10) travels along the guidance travel route (as per “closest path” in ¶109-119) (Figs. 5-7, 15; ¶56-59, 110-117).

As per Claim 5, Eglington discloses a route search method (as per receiver 40 and display 42) for a work vehicle (10) (Figs. 1-2; ¶38-53), comprising:
obtaining a vehicle reference point (625) of the work vehicle (10) (Figs. 1-2, 15, ¶41-45, 48-53, 110-117);
obtaining a forward travel direction (“heading” in ¶109-115) of the work vehicle (10), the forward travel direction (“heading” in ¶109-115) being determined by wheels (tires in Fig 1, 44, 46) of the work vehicle (10) (Fig. 2, 15; ¶48-53, 109-117);
setting a threshold angle (as per “user specifiable parameter” in ¶115) that is less than or equal to 90° (Fig. 15; ¶110-117);

an actual travel route portion (e.g., 620) on which the work vehicle (10) is configured to travel (Fig. 15; ¶110-117); and
an extended route portion (e.g., 605, 610) extending from the actual travel route portion (e.g., 620) (Fig. 15; ¶110-117);
calculating reference distances (e.g., 615) such that each of the reference distances (e.g., 615) is a shortest distance between the vehicle reference point (625) and the line (e.g., 620) of each of the travel route candidates (as per “recorded paths”) (Figs. 10-11, 15; ¶65-66, 109-117);
selecting a guidance travel route (as per “closest path” in ¶109-119) from the travel route candidates (as per “recorded paths”) such that the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is minimum (as per “smallest measure of closeness” in ¶115-116) among the reference distance (e.g., 615) of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), the target routes (as per “potential candidates” in ¶113) being selected from the travel route candidates (as per “recorded paths”) such that an acute angle (“acute angle” in ¶114) made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the first ray (as per vehicle heading) extending from the vehicle reference point (625) in the forward travel direction of the work vehicle (10) (Fig. 15; ¶110-117), the second ray (615) extending from the vehicle reference point (625) to a point of the actual travel route portion (e.g., 620) of each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117); and


As per Claim 11, Eglington discloses a non-transitory computer-readable storage medium (“stored” in ¶48) having program code (as per “program” in ¶48) stored therein which, when executed by a computer (“processor” in ¶48), causes the computer (“processor” in ¶48) to perform a route search method (as per receiver 40 and display 42) for a work vehicle (10) (Figs. 1-2; ¶38-53), the route search method comprising:
obtaining a vehicle reference point (625) of the work vehicle (10) (Figs. 1-2, 15, ¶41-45, 48-53, 110-117);
obtaining a forward travel direction (“heading” in ¶109-115) of the work vehicle (10), the forward travel direction (“heading” in ¶109-115) being determined by wheels (tires in Fig 1, 44, 46) of the work vehicle (10) (Fig. 2, 15; ¶48-53, 109-117);
setting a threshold angle (as per “user specifiable parameter” in ¶115) that is less than or equal to 90° (Fig. 15; ¶110-117);
obtaining travel route candidates (as per “recorded paths”) which have been stored in a memory (“memory” in ¶48-49) before the work vehicle (10) starts traveling (as per “repeat mode” in ¶63-66), each of the travel route candidates (as per “recorded paths”) being defined by a line (620) having no inflection point (Figs. 5, 12, 15; ¶55, 74-75, 110-117), the line (620) comprising;
an actual travel route portion (e.g., 620) on which the work vehicle (10) is configured to travel (Fig. 15; ¶110-117); and
an extended route portion (e.g., 605, 610) extending from the actual travel route portion (e.g., 620) (Fig. 15; ¶110-117);

selecting a guidance travel route (as per “closest path” in ¶109-119) from the travel route candidates (as per “recorded paths”) such that the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is minimum (as per “smallest measure of closeness” in ¶115-116) among the reference distances (e.g., 615) of target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), the target routes (as per “potential candidates” in ¶113) being selected from the travel route candidates (as per “recorded paths”) such that an acute angle (“acute angle” in ¶114) made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the first ray (as per vehicle heading) extending from the vehicle reference point (625) in the forward travel direction (“heading” in ¶109-115) of the work vehicle (10) (Fig. 15; ¶110-117), the second ray (615) extending from the vehicle reference point (625) to a point of the actual travel route portion (e.g., 620) of each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117); and
controlling the work vehicle (10) to travel such that the vehicle reference point (625) of the work vehicle (10) is on the guidance travel route (as per “closest path” in ¶109-119) (Fig. 15; ¶110-117). 

As per Claim 21, Eglington further discloses 
wherein the processor (“processor” in ¶48-53) is configured to set a threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117),
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that a distance between the vehicle reference point (625) and the point of the each of the target routes (as per “potential candidates” in ¶113) is less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

setting a threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117),
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that a distance between the vehicle reference point (625) and the point of the each of the target routes (as per “potential candidates” in ¶113) is less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

As per Claim 23, Eglington further discloses wherein the line (620) is straight (Fig. 15; ¶110-117).

As per Claim 24, Eglington further discloses wherein the line (620) is straight (Fig. 15; ¶110-117).

As per Claim 25, Eglington further discloses wherein the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is less than the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

As per Claim 26, Eglington further discloses wherein the reference distance (e.g., 615) of the guidance travel route (as per “closest path” in ¶109-119) is less than the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

As per Claim 27, Eglington further discloses:
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that at least one of a first condition or a second condition is met, when a perpendicular intersection of the line (620) and a perpendicular line from the vehicle reference point (625) to the line (620) is on the extended route portion (e.g., 605, 610) (Fig. 15; ¶110-117),
wherein the first condition is met if the acute angle (“acute angle” in ¶114) made by the first ray (as per vehicle heading) and the second lay (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the point of the actual travel route portion (e.g., 620) of the each 
wherein the second condition is met if an intersection of the line (620) and a third ray is on the actual travel route portion (e.g. 620), the third ray extending from the reference point (625) such that an angle made by the first ray (as per vehicle heading) and the third ray being the threshold angle (as per “user specifiable parameter” in ¶115), a second distance between the vehicle reference point (625) and the intersection being less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

As per Claim 28, Eglington further discloses:
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that at least one of a first condition or a second condition is met, when a perpendicular intersection of the line (620) and a perpendicular line from the vehicle reference point (625) to the line (620) is on the extended route portion (e.g., 605, 610) (Fig. 15; ¶110-117),
wherein the first condition is met if the acute angle (“acute angle” in ¶114) made by the first ray (as per vehicle heading) and the second lay (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the point of the actual travel route portion (e.g., 620) of the each of the target routes (as per “potential candidates” in ¶113) being the actual travel route portion (620) of the each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), a first distance between the first vehicle reference point (625) and the end point of the actual travel route portion (e.g., 620) being less than or equal to the threshold distance (e.g., 620), and


As per Claim 29, Eglington further discloses:
wherein the work vehicle (10) is configured to travel on the travel route candidates (as per “recorded paths”) (Figs. 5, 12, 15; ¶55, 74-75, 110-117), and
wherein the circuitry (40, 42, 44, 46, “processor” in ¶48-53) is configured to select the guidance travel route (as per “closest path” in ¶109-119) when the work vehicle (10) deviates from the travel route candidates (as per “recorded paths”) (Fig. 15; ¶110-117).

As per Claim 30, Eglington further discloses:
wherein the work vehicle (10) is configured to travel on the travel route candidates (as per “recorded paths”) (Figs. 5, 12, 15; ¶55, 74-75, 110-117),
wherein the guidance travel route (as per “closest path” in ¶109-119) is selected when the work vehicle (10) deviates from the travel route candidates (as per “recorded paths”) (Fig. 15; ¶110-117).

As per Claim 33, Eglington further discloses:
wherein the processor (“processor” in ¶48-53) is configured to set a threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117), and
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that a distance between the vehicle reference point 

As per Claim 34, Eglington further discloses
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that at least one of a first condition or a second condition is met, when a perpendicular intersection of the line (620) and a perpendicular line from the vehicle reference point (625) to the line (620) is on the extended route portion (e.g., 605, 610) (Fig. 15; ¶110-117),
wherein the first condition is met if the acute angle (“acute angle” in ¶114) made by the first ray (as per vehicle heading) and the second lay (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the point of the actual travel route portion (e.g., 620) of the each of the target routes (as per “potential candidates” in ¶113) being the actual travel route portion (620) of the each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), a first distance between the first vehicle reference point (625) and the end point of the actual travel route portion (e.g., 620) being less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117), and
wherein the second condition is met if an intersection of the line (620) and a third ray is on the actual travel route portion (e.g. 620), the third ray extending from the reference point (625) such that an angle made by the first ray (as per vehicle heading) and the third ray being the threshold angle (as per “user specifiable parameter” in ¶115), a second distance between the vehicle reference point (625) and the intersection being less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).

As per Claim 35, Eglington further discloses:
setting a threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117),


As per Claim 36, Eglington further discloses:
wherein the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) such that at least one of a first condition or a second condition is met, when a perpendicular intersection of the line (620) and a perpendicular line from the vehicle reference point (625) to the line (620) is on the extended route portion (e.g., 605, 610) (Fig. 15; ¶110-117),
wherein the first condition is met if the acute angle (“acute angle” in ¶114) made by the first ray (as per vehicle heading) and the second lay (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the point of the actual travel route portion (e.g., 620) of the each of the target routes (as per “potential candidates” in ¶113) being the actual travel route portion (620) of the each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117), a first distance between the first vehicle reference point (625) and the end point of the actual travel route portion (e.g., 620) being less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117), and
wherein the second condition is met if an intersection of the line (620) and a third ray is on the actual travel route portion (e.g. 620), the third ray extending from the reference point (625) such that an angle made by the first ray (as per vehicle heading) and the third ray being the threshold angle (as per “user specifiable parameter” in ¶115), a second distance between the vehicle reference point (625) and the intersection being less than or equal to the threshold distance (“specified distance” in ¶113) (Fig. 15; ¶110-117).
Response to Arguments
Applicant's arguments filed 10 December 2020 have been fully considered as follows.

Applicant argues that claim interpretation under 35 USC 112(f) should not be maintained in view of the amendments (page 14-15 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.

Applicant argues that the objection to Claim 24 should not be maintained in view of the amendments (page 15 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the previous objections are not maintained.  Applicant's amendment necessitated the new ground(s) of objection presented in this Office action.  

Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 15-16 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the previous rejections under 35 USC 112 are not maintained.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Applicant argues that the rejections under 35 USC 102 should not be maintained because Eglington “does not disclose or even suggest each of the travel route candidates being defined by a line having no inflection point, … the second ray extending from the vehicle reference point to a point of the actual travel route portion of each of the target routes, as recited in independent claim 1” because “each of the recorded paths is not defined by a line having no inflection point” (page 18-19 of Amendment).
However, each path in Eglington is defined by a set of points n points, 1 … n, defining the path and segments (e.g., 620) (Fig. 15; ¶110-117).  Each segment has no inflection point between points.  Accordingly, Eglington discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves improper interpretation of the claim language and/or improper interpretation of the 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “paragraph [0050] of Eglington et al. describes the system displays the path 50 in real time as it is traveled and recorded” and, as such, “the line segments of the recorded paths should be deemed as the actual travel route portions of the travel route candidates as recited in independent claim 1” (page 19 of Amendment).  Applicant’s argument apparently involves asserting that the teachings of Eglington have been misapplied in the rejections.  In the claim language, each “travel route candidate” is stored in memory “before the work vehicle starts traveling”, “defined by a line having no inflection point, the line comprising: an actual travel route portion on which the work vehicle is configured to travel”, and the target routes are “selected from the travel route candidates”.  Similarly, the recorded paths of Eglington are: stored in memory (“memory” in ¶48-49) before the work vehicle (10) starts traveling (as per “repeat mode” in ¶63-66); defined by a line (620) having no inflection point (Figs. 5, 12, 15; ¶55, 74-75, 110-117), the line (620) comprising: an actual travel route portion (e.g., 620) on which the work vehicle (10) is configured to travel (Fig. 15; ¶110-117); and the target routes (as per “potential candidates” in ¶113) are selected from the travel route candidates (as per “recorded paths”) (Fig. 15; ¶110-117).  Accordingly, Applicant’s argument does not identify a defect in any rejection.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “even if the line segments of the recorded paths are deemed as the actual travel route portions of travel route candidates as recited in independent claim 1, Eglington et al. does not disclose or even suggest … the second ray extending from the vehicle reference point to a point of the actual travel route portion of each of the target routes, as recited in independent claim 1” because “the acute angle in paragraph [0114] of Eglington et al. does not correspond to an acute angle made by a first ray and a second ray is 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “the acute angle of Eglington et al. is made by the current vehicle heading and the line segment 620, which is not an angle made by the current vehicle heading and a ray extending from a position of the vehicle 625 to one point of the line segment 620” (page 19-20 of Amendment).  However, as set forth in the rejections, the acute angle (“acute angle” in ¶114) is made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the first ray (as per vehicle heading) extending from the vehicle reference point (625) in the forward travel direction (“heading” in ¶109-115) of the work vehicle (10) (Fig. 15; ¶110-117), the second ray (615) extending from the vehicle reference point (625) to a point of the actual travel route portion (e.g., 620) of each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117).  As such, Applicant’s argument involves improper interpretation of the claim language and/or improper 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “no ray extending from the position of the vehicle 625 to any arbitrary point of the line segment 620 is parallel to the line segment 620” (page 20 of Amendment).  No claim language recites “arbitrary point” or “parallel to line segment”.  Accordingly, Applicant’s arguments are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Eglington et al. does not disclose or even suggest the method to eliminate all potential candidates whose acute angles are more than a specific threshold angle, as recited in independent claim 1” because “according to paragraphs [0115]-[0116] of Eglington et al., Eglington et al. describes a weighted sum of a normalized value of the perpendicular distance to the path and a normalized value of the absolute value of the acute angle is calculated as a measure of closeness to determine the closest path with the smallest measure of closeness” (page 20 of Amendment).  No claim recites “eliminate all potential candidates whose acute angles are more than a specified threshold angle”.  Accordingly, Applicant’s arguments are not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “independent claim 2 includes subject matter substantially similar to what is recited in claim 1 to the extent discussed above” (page 20 of Amendment).  However, as discussed above, Applicant’s arguments regarding Claim 1 do not identify a proper basis for finding that any rejection is improper.  Therefore, 

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Eglington et al. does not disclose or even suggest each of the travel route candidates being defined by a line having no inflection point, and the target routes being selected from the travel route candidates such that an acute angle made by a first ray and a second ray is less than or equal to the threshold angle, the first ray extending from the vehicle reference point in the forward travel direction of the work vehicle, the second ray extending from the vehicle reference point to a point of each of the target routes, as recited in independent claim 5” (page 21 of Amendment).  However, as set forth in the rejection, Eglington discloses “each of the travel route candidates (as per “recorded paths”) being defined by a line (620) having no inflection point (Figs. 5, 12, 15; ¶55, 74-75, 110-117)”, “the target routes (as per “potential candidates” in ¶113) being selected from the travel route candidates (as per “recorded paths”) such that an acute angle (“acute angle” in ¶114) made by a first ray (as per vehicle heading) and a second ray (615) is less than or equal to the threshold angle (as per “user specifiable parameter” in ¶115), the first ray (as per vehicle heading) extending from the vehicle reference point (625) in the forward travel direction of the work vehicle (10) (Fig. 15; ¶110-117), the second ray (615) extending from the vehicle reference point (625) to a point of the actual travel route portion (e.g., 620) of each of the target routes (as per “potential candidates” in ¶113) (Fig. 15; ¶110-117)”.  As such, Applicant’s argument involves improper interpretation of the claim language and/or improper interpretation of the cited reference.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 should not be maintained because “Eglington et al. does not disclose or even suggest each of the travel route candidates being defined by a line having no inflection point, and the target routes being selected from the travel route candidates 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664